Exhibit 10.1

EXECUTION COPY

CONTINGENT VALUE RIGHTS AGREEMENT

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of November 17, 2014 (this
“Agreement”), is entered into by and between Actavis W.C. Holding Inc., a
Delaware corporation (“Parent”), and Computershare Inc. (“Computershare”) and
its wholly-owned subsidiary, Computershare Trust Company, N.A. (together, the
“Rights Agent”).

PREAMBLE

WHEREAS, Durata Therapeutics, Inc., a Delaware corporation (the “Company”),
Parent and Delaware Merger Sub, Inc., a Delaware corporation (“Merger Sub”),
have entered into an Agreement and Plan of Merger, dated as of October 6, 2014
(as it may be amended from time to time, the “Merger Agreement”), pursuant to
which Merger Sub (a) has made a tender offer (the “Offer”) to acquire all of the
outstanding shares of common stock, par value $0.01 per share, of the Company
(the “Shares”) and (b) will, following consummation of the Offer, merge with and
into the Company (the “Merger”), with the Company surviving the Merger as a
wholly owned subsidiary of Parent (collectively, the “Transaction”);

WHEREAS, pursuant to the Merger Agreement, and in accordance with the terms and
conditions thereof, in each of the Offer and the Merger, Parent has agreed to
provide, or to designate one of its Subsidiaries to provide, Holders (as defined
below) the right to receive one or more contingent cash payments upon the
achievement of certain milestones as hereinafter described in accordance with
the terms hereof and of the Merger Agreement; and

WHEREAS, pursuant to this Agreement, the maximum potential amount payable per
CVR (as defined below) is $5.00 in cash, without interest.

NOW, THEREFORE, in consideration of the premises and the consummation of the
transactions referred to above, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, it is mutually
covenanted and agreed, for the proportionate benefit of all Holders (as defined
below), as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions.

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the Merger Agreement. The following terms shall have the
meanings ascribed to them as follows:

“Acting Holder(s)” means any Holder or Holders of at least 35% of the
outstanding CVRs as set forth on the CVR Register.

“Board of Directors” means the board of directors of Parent.



--------------------------------------------------------------------------------

“Board Resolution” means a copy of a resolution (i) certified by a duly
authorized officer of Parent to have been duly adopted by the Board of Directors
and to be in full force and effect on the date of such certification and
(ii) delivered to the Rights Agent.

“Business Day” shall have the meaning given to such term in Rule 14d-1(g) under
the Exchange Act.

“Commercially Reasonable Efforts” means, with respect to a task related to a
product, the efforts required to carry out such task in a diligent and sustained
manner without undue interruption, pause or delay, which level is at least
commensurate with the level of efforts that a pharmaceutical company of
comparable size and resources as those of Parent and its Affiliates would devote
to a product of similar potential and having similar commercial and scientific
advantages and disadvantages resulting from the company’s own research efforts,
taking into account its safety, tolerability, and efficacy, its proprietary
position and profitability (including pricing and reimbursement status), the
competitiveness of alternative third party products, the regulatory environment,
and other relevant considerations, including technical, commercial, legal,
scientific and/or medical factors.

“CVRs” means the rights of Holders to receive contingent cash payments pursuant
to the Merger Agreement and this Agreement.

“Dalbavancin” means the product marketed and/or the product candidate in
development by the Company, as applicable, for the treatment of adult patients
with acute bacterial skin and skin structure infections.

“EMA” means the European Medicines Agency, or any successor agency.

“EMA Approval” means approval by the European Commission of a “marketing
authorisation application” in the European Union, through the centralized
procedure, for Dalbavancin, which authorization grants any Selling Entity the
right to market and sell Dalbavancin in the European Union in accordance with
applicable Law. For the avoidance of doubt, EMA Approval does not refer to
approval in one or more individual countries of the European Union or to a
positive opinion by EMA’s Committee for Medicinal Products for Human Use.

“EMA Milestone” means the receipt by any Selling Entity of EMA Approval.

“EMA Milestone Payment” means an amount equal to $1.00 per CVR, payable in cash,
without interest.

“FDA” means the U.S. Food and Drug Administration, or any successor agency.

“FDA Approval” means approval by FDA of a “new drug application” and/or
amendments and/or supplements thereto, which approval grants any Selling Entity
the right to market and sell Dalbavancin in the United States in accordance with
applicable Law.

“Holder” means, at the relevant time, a Person in whose name a CVR is registered
in the CVR Register.

 

- 2 -



--------------------------------------------------------------------------------

“Independent Accountant” means Ernst & Young LLP.

“Labeling” shall have the meaning set forth in 21 U.S.C. § 321(m) and shall
include the physician prescribing information approved by the FDA.

“Milestones” means, collectively, the Single Dose Milestone, the EMA Milestone
and the Net Revenue Milestone.

“Milestone Non-Achievement Certificate” means a certificate of Parent certifying
that a Milestone has not occurred and that Parent has complied in all material
respects with its obligations under this Agreement. With respect to
non-achievement of the Net Revenue Milestone, such certificate shall include a
Net Revenue Statement, setting forth with reasonable detail a calculation of Net
Revenue for the Net Revenue Milestone Period.

“Milestone Payment Dates” means, collectively, the Single Dose Milestone Payment
Date, the EMA Milestone Payment Date and the Net Revenue Milestone Payment Date.

“Milestone Payments” means, collectively, the Single Dose Milestone Payment, EMA
Milestone Payment and the Net Revenue Milestone Payment.

“Net Revenue” means, without duplication, the aggregate gross worldwide revenues
received (i) by Parent and its Affiliates for Dalbavancin sold to third parties
including to distributors and end-users (other than to Parent or any of its
Affiliates) and (ii) by Parent and its Affiliates in the form of any upfront
fees, royalty, milestone payments or other consideration received from any third
party to whom rights to Dalbavancin have been licensed; provided, that aggregate
gross worldwide revenues received pursuant to clause (i) and clause (ii) of this
definition shall be reduced by the Permitted Deductions (in respect of clause
(ii), only clause (5) of the Permitted Deductions) incurred by the applicable
entity with respect to such sales or licenses and shall be subject to the last
sentence of this definition, all as determined in accordance with the applicable
entity’s usual and customary accounting methods consistent with the treatment of
other branded prescription products sold or licensed by the applicable entity,
which shall be in accordance with GAAP, including the accounting methods for
translating gross revenues denominated in foreign currencies into United States
dollar amounts. Notwithstanding the foregoing, the following shall not be
included in the calculation of aggregate gross worldwide revenues received
pursuant to clause (i) of this definition: (x) Dalbavancin provided for
administration to patients enrolled in clinical trials or for other research
purposes or distributed through a not-for-profit foundation, indigent patient
programs or patient discount, assistance or coupon programs at a discount (to
the extent of such discount) to eligible patients; (y) commercially reasonable
quantities of Dalbavancin used as samples to promote additional sales; or
(z) gross revenues received by A.C.R.A.F. S.p.A. (“Angelini”) or its Affiliates
in connection with that certain supply agreement, dated as of July 29, 2014, by
and between Angelini and the Company, as it may be amended from time to time.

“Net Revenue Milestone” means achievement during the Net Revenue Milestone
Period of the Net Revenue Threshold.

“Net Revenue Milestone Payment” means an amount equal to $3.00 per CVR, payable
in cash, without interest.

 

- 3 -



--------------------------------------------------------------------------------

“Net Revenue Milestone Period” means the period beginning on January 1, 2016,
and ending on December 31, 2017.

“Net Revenue Statement” means a written statement of Parent, certified by the
Chief Financial Officer of Parent, setting forth with reasonable detail a
calculation of Net Revenue and the related Permitted Deductions for, as
applicable, (a) the calendar year ended December 31, 2016 and/or (b) the Net
Revenue Milestone Period.

“Net Revenue Threshold” means cumulative worldwide Net Revenue of $600,000,000
during the Net Revenue Milestone Period.

“Officer’s Certificate” means a certificate (i) signed by an authorized officer
of Parent, in his or her capacity as such, and (ii) delivered to the Rights
Agent.

“Permitted Deductions” means, to the extent not already excluded from gross
revenues:

(1) trade, quantity and prompt settlement discounts;

(2) amounts repaid or credited by reason of defects, recalls, returns, rebates
or allowances of goods, or because of retroactive price reductions or billing
corrections;

(3) chargebacks, rebates (or the equivalent thereof) and other similar amounts
paid on sale of Dalbavancin, including such payments mandated by programs of any
Governmental Entity;

(4) rebates (or the equivalent thereof, including required distribution
commissions and fees payable to any third party providing distribution services
to the Selling Entities) and administrative fees paid to medical healthcare
organizations, group purchasing organizations or trade customers, and the
portion of fees paid for services provided by wholesalers and warehousing chains
related to the distribution of Dalbavancin reasonably allocable to Dalbavancin
taken or incurred with respect to sales of Dalbavancin with other products or
services, including rebates granted as part of bundling or other forms of
multi-product purchase arrangements, provided that such amounts are not
disproportionately applied against Dalbavancin revenues as compared to how they
are applied against revenues from other products in such arrangements;

(5) tariffs, duties, excise, sales, value-added and other Taxes (other than
Taxes based on net income) and charges of Governmental Entities imposed in
respect of sales of Dalbavancin or any other form of Net Revenue (other than
Taxes based on net income);

(6) uncollectible amounts on previously sold products that are written off as
uncollectible;

(7) the portion of the annual fee on prescription drug manufacturers imposed by
the Patient Protection and Affordable Care Act, Pub. L. No. 111-148, that the
applicable Selling Entity allocates to sales of Dalbavancin, in accordance with
the applicable Selling Entity’s standard policies and procedures consistently
applied across its products, as applicable; and

 

- 4 -



--------------------------------------------------------------------------------

(8) (i) distribution expenses and special packaging in an amount not to exceed
one and a half percent (1.5%) of the amount of Net Revenues net of the amounts
described in items (1) through (7) above and (ii) transportation costs and
related insurance charges.

“Permitted Transfer” means a transfer of one or more CVRs (i) upon death by will
or intestacy; (ii) by instrument to an inter vivos or testamentary trust in
which the CVRs are to be passed to beneficiaries upon the death of the trustee;
(iii) made pursuant to a court order; (iv) made by operation of law (including a
consolidation or merger) or without consideration in connection with the
dissolution, liquidation or termination of any corporation, limited liability
company, partnership or other entity; (v) in the case of CVRs payable to a
nominee, from a nominee to a beneficial owner (and, if applicable, through an
intermediary) or from such nominee to another nominee for the same beneficial
owner, in each case as allowable by the Depository Trust Company; or (vi) as
provided in Section 2.06.

“Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent shall have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Rights Agent” shall
mean such successor Rights Agent.

“Selling Entity” means Parent, its Affiliates (including the Company) and their
respective direct and indirect transferees, licensees, grantees and acquirers
with respect to rights to develop or commercialize Dalbavancin (but not a
distributor of Dalbavancin acting solely in the capacity of a distributor and
not otherwise a direct or indirect transferee, licensee, grantee or acquirer
with respect to development or commercialization rights as to Dalbavancin).

“Single Dose Milestone” means authorization with respect to Dalbavancin that
permits any Selling Entity, its Affiliate or its Assignee to market and sell
Dalbavancin with approved Labeling for a single dose of Dalbavancin.

“Single Dose Milestone Payment” means an amount equal to $1.00 per CVR, payable
in cash, without interest.

ARTICLE 2

CONTINGENT VALUE RIGHTS

Section 2.01. Holders of CVRs; Appointment of Rights Agent.

(a) As provided in the Merger Agreement, each Holder shall be entitled to one
CVR for (i) each Share (including any shares of Company Restricted Stock)
outstanding immediately prior to the Effective Time that is converted into the
right to receive the Merger Consideration (or, in the case of Company Restricted
Stock, the Cash Consideration payable with respect to the Restricted Stock)
pursuant to the Merger Agreement, and (ii) each Share underlying a Company
Option that is outstanding immediately prior to the Effective Time that is
converted into the right to receive the Cash Consideration with respect to the
Company Options pursuant to the Merger Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(b) Parent hereby appoints the Rights Agent to act as rights agent for Parent in
accordance with the express terms and conditions set forth in this Agreement,
and the Rights Agent hereby accepts such appointment.

Section 2.02. Nontransferable.

CVRs may not be sold, assigned, transferred, pledged, encumbered or transferred
or disposed of in any other manner, in whole or in part, other than pursuant to
a Permitted Transfer. Any attempted sale, assignment, transfer, pledge,
encumbrance or disposition of CVRs, in whole or in part, in violation of this
Section 2.02 shall be void ab initio and of no effect.

Section 2.03. No Certificate; Registration; Registration of Transfer; Change of
Address.

(a) CVRs shall not be evidenced by a certificate or other instrument.

(b) The Rights Agent shall keep a register (the “CVR Register”) for the purposes
of (i) identifying the Holders of CVRs and (ii) registering CVRs and Permitted
Transfers thereof.

(c) Without limiting the restriction on transferability set forth in
Section 2.02, every request made to transfer a CVR must be in writing and
accompanied by a written instrument of transfer and other requested
documentation in form reasonably satisfactory to the Rights Agent, duly executed
by the registered Holder or Holders thereof, or by the duly appointed legal
representative, personal representative or survivor of such Holder or Holders,
setting forth in reasonable detail the circumstances relating to the transfer
demonstrating that such proposed transfer is a Permitted Transfer. Upon receipt
of such written notice, the Rights Agent shall notify Parent that it has
received such written notice. Upon receipt of such notice from the Rights Agent,
Parent shall in good faith reasonably determine whether the transfer is a
Permitted Transfer and otherwise complies with the other terms and conditions of
this Agreement, and if Parent so reasonably determines that such transfer does
so comply, Parent shall instruct the Rights Agent in writing to register the
transfer of the applicable CVRs in the CVR Register. All duly transferred CVRs
registered in the CVR Register shall be the valid obligations of Parent,
evidencing the same right, and entitling the transferee to the same benefits and
rights under this Agreement, as those held by the transferor. No transfer of a
CVR shall be valid until registered in the CVR Register in accordance with this
Agreement. Any transfer or assignment of CVRs shall be without charge (other
than the cost of any transfer tax or similar tax or charge) to the applicable
Holder. Parent and the Rights Agent may require payment of a sum sufficient to
cover any stamp or other tax or charge that is imposed in connection with any
such registration of transfer. The Rights Agent shall have no duty or obligation
to take any action under any section of this Agreement that requires the payment
of applicable taxes or charges unless and until the Rights Agent is satisfied
that all such Taxes or charges have been paid.

(d) A Holder may make a written request to the Rights Agent to change such
Holder’s address of record in the CVR Register. Such written request must be
duly executed by such Holder. Upon receipt of such written request, the Rights
Agent shall promptly record the change of address in the CVR Register.

 

- 6 -



--------------------------------------------------------------------------------

Section 2.04. Payment Procedures.

(a) Single Dose Milestone.

(i) If the Single Dose Milestone is achieved on or prior to the Termination
Date, then on a date that is within 20 Business Days after such achievement (the
“Single Dose Milestone Payment Date”), Parent shall deliver to the Rights Agent
(A) a certificate of Parent certifying the date of the achievement of the Single
Dose Milestone and that the Holders are entitled to receive the Single Dose
Milestone Payment and (B) cash in the aggregate amount of the Single Dose
Milestone Payment payable to the Holders.

(ii) If the Single Dose Milestone is not achieved on or prior to the Termination
Date, then on or before the date that is 20 Business Days after the Termination
Date, Parent shall deliver to the Rights Agent a Milestone Non-Achievement
Certificate.

(b) EMA Milestone.

(i) If the EMA Milestone is achieved at any time on or prior to the Termination
Date, then on a date that is within 20 Business Days after such achievement (the
“EMA Milestone Payment Date”), Parent shall deliver to the Rights Agent (A) a
certificate of Parent certifying the date of the achievement of the EMA
Milestone and that the Holders are entitled to receive the EMA Milestone Payment
and (B) cash in the aggregate amount of the EMA Milestone Payment payable to the
Holders.

(ii) If the EMA Milestone is not achieved at any time on or prior to the
Termination Date, then on or before the date that is 20 Business Days after the
Termination Date, Parent shall deliver to the Rights Agent a Milestone
Non-Achievement Certificate.

(c) Net Revenue Milestone.

(i) If the Net Revenue Milestone is achieved prior to the conclusion of the Net
Revenue Milestone Period, then on a date (the “Net Revenue Milestone Payment
Date”) that is within 45 days following the last day of such fiscal quarter in
which the Net Revenue Milestone is achieved, Parent shall deliver to the Rights
Agent (A) a certificate of Parent certifying the satisfaction of the Net Revenue
Milestone and that the Holders are entitled to receive the Net Revenue Milestone
Payment; and (B) cash in the aggregate amount of the Net Revenue Milestone
Payment payable to the Holders.

(ii) If the Net Revenue Milestone is not achieved during the Net Revenue
Milestone Period, then on or before February 15, 2018, Parent shall deliver to
the Rights Agent a Milestone Non-Achievement Certificate.

(d) The Rights Agent shall promptly, and in no event later than 10 Business Days
after receipt, send each Holder at its address set forth in the CVR Register a
copy of any certificate delivered pursuant to this Section 2.04. If in such
certificate Parent certifies that a Milestone Payment is payable to the Holders,
then, at the time the Rights Agent sends a copy of such certificate to the
Holders, the Rights Agent shall also pay the applicable Milestone Payment to
each

 

- 7 -



--------------------------------------------------------------------------------

of the Holders in accordance with the corresponding certificate, which shall set
forth the amount of such Milestone Payment to be paid with respect to each CVR
(the amount which each Holder is entitled to receive, subject to
Section 2.04(f), will be the applicable Milestone Payment set forth in such
Certificate multiplied by the number of CVRs held by such Holder as reflected on
the CVR Register) by check mailed to the address of each Holder as set forth in
the CVR Register as of the close of business on the first Business Day prior to
the applicable Milestone Payment Date or, in the case of Holders that are due
CVR payments in excess of $250,000 and who have provided the Rights Agent with
wire transfer instructions, by wire transfer of immediately available funds to
such account. In the event that the Rights Agent delivers a Non-Achievement
Certificate, such Non-Achievement Certificate shall set forth in reasonable
detail the requirements and procedures, including notice requirements, required
for a Holder or Holders, as applicable, to dispute or contest such determination
of non-achievement of a milestone pursuant to this Agreement. Until the Rights
Agent receives the certificates described in this Section 2.04, the Rights Agent
shall not be required to take any action in respect of any Milestone Payment.

(e) If the Rights Agent does not receive from the Acting Holders a written
objection to a Milestone Non-Achievement Certificate within 90 days of delivery
by the Rights Agent of such Milestone Non-Achievement Certificate to the Holders
in accordance with Section 2.04(d), the Holders shall be deemed to have accepted
such Milestone Non-Achievement Certificate and Parent and its Affiliates shall
have no further obligation with respect to the applicable Milestone Payment.

(f) Except to the extent any portion of any Milestone Payment is required to be
treated as imputed interest pursuant to applicable Law, the Holders and the
parties hereto agree to treat the CVRs and all Milestone Payments for all Tax
purposes as additional consideration for the Shares, Company Options and Company
Restricted Stock pursuant to the Merger Agreement, and none of the Holders and
the parties hereto will take any position to the contrary on any Tax Return or
for other Tax purposes except as required by applicable Law.

(g) Parent shall be entitled to deduct and withhold, or cause to be deducted and
withheld, from each Milestone Payment otherwise payable pursuant to this
Agreement, such amounts as it is required to deduct and withhold with respect to
the making of such payment under any provision of applicable Law relating to
Taxes, including, with respect to Milestone Payments that relate to Company
Options cancelled pursuant to Section 3.05(a) of the Merger Agreement. To the
extent that amounts are so deducted and withheld, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Holder in
respect of which such deduction and withholding was made. Prior to making any
such tax withholdings or causing any such tax withholdings to be made with
respect to any Holder, Parent shall instruct the Rights Agent, to the extent
necessary or practicable, to provide notice to the Holder of such potential
withholding and, if applicable, a reasonable opportunity for the Holder to
provide any necessary tax forms (including an IRS Form W-9 or an applicable IRS
Form W-8) in order to avoid or reduce such withholding amounts; provided that
the time period for payment of a Milestone Payment by the Rights Agent set forth
in Section 2.04(d) shall be extended by a period equal to any delay caused by
the Holder providing such forms.

 

- 8 -



--------------------------------------------------------------------------------

(h) Any portion of a Milestone Payment that remains undistributed to the Holders
six months after the applicable Milestone Payment Date shall be delivered by the
Rights Agent to Parent, upon written demand, and any Holder shall thereafter
look only to Parent for payment of such Milestone Payment.

(i) If any Milestone Payment (or portion thereof) remains unclaimed by a Holder
two years after the applicable Milestone Payment Date (or immediately prior to
such earlier date on which such Milestone Payment would otherwise escheat to or
become the property of any Governmental Entity under applicable Law), (i) any
such Milestone Payment (or portion thereof) shall, to the extent permitted by
applicable Law, become the property of Parent, free and clear of all claims or
interest of any Person previously entitled thereto and (ii) if instructed by
Parent in writing, the entire portion of such undistributed funds shall be
delivered to Parent (or its designee). In addition to and not in limitation of
any other indemnity obligation herein, Parent agrees to indemnify and hold
harmless the Rights Agent with respect to any liability, penalty, cost or
expense the Rights Agent may incur or be subject to in connection with
transferring such property to Parent pursuant to Parent’s written instruction.
Neither Parent nor the Rights Agent shall be liable to any Person in respect of
a Milestone Payment delivered to a public official pursuant to any applicable
abandoned property, escheat or similar legal requirement under applicable Law.

Section 2.05. No Voting, Dividends or Interest; No Equity or Ownership Interest.

(a) CVRs shall not have any voting or dividend rights, and interest shall not
accrue on any amounts payable in respect of CVRs.

(b) CVRs shall not represent any equity or ownership interest in Parent, any
constituent company to the Merger or any of their respective Affiliates.

Section 2.06. Ability to Abandon CVR.

A Holder may at any time, at such Holder’s option, abandon all of such Holder’s
remaining rights in a CVR by transferring such CVR to Parent without
consideration therefor. Nothing in this Agreement shall prohibit Parent or any
of its Affiliates from offering to acquire or acquiring any CVRs for
consideration from the Holders, in private transactions or otherwise, in its
sole discretion. Any CVRs acquired by Parent or any of its Affiliates shall be
automatically deemed extinguished and no longer outstanding for purposes of the
definition of Acting Holders and Article V and Section 6.04 hereunder.

ARTICLE 3

THE RIGHTS AGENT

Section 3.01. Certain Duties and Responsibilities of Rights Agent.

The Rights Agent shall be authorized and protected and shall not have any
liability for or in respect of any actions taken, suffered or omitted to be
taken in connection with its acceptance and administration of this Agreement and
the exercise and performance of its duties hereunder, except to the extent such
liability is as a result of the willful misconduct, bad faith or gross
negligence of the Rights Agent (each as determined by a judgment of a court of
competent jurisdiction).

 

- 9 -



--------------------------------------------------------------------------------

Section 3.02. Certain Rights of Rights Agent.

(a) The Rights Agent undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement, and no implied duties, covenants
or obligations shall be read into this Agreement against the Rights Agent.

(b) The Rights Agent may rely and shall be protected and held harmless by Parent
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order or other
paper or document believed by it in good faith to be genuine and to have been
signed or presented by the proper party or parties.

(c) Whenever the Rights Agent shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, in the
absence of bad faith, gross negligence or willful misconduct on its part (each
as determined by a judgment of a court of competent jurisdiction), (i) the
Rights Agent may rely upon an Officer’s Certificate, which certificate shall be
full authorization and protection to the Rights Agent, and (ii) the Rights Agent
shall incur no liability and be held harmless by Parent for or in respect of any
action taken, suffered or omitted to be taken by it under the provisions of this
Agreement in reliance upon such certificate.

(d) The Rights Agent may engage and consult with outside or internal legal
counsel of its reasonable selection and the written advice or opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted to be taken by it hereunder in good faith
and in reliance thereon.

(e) Any permissive rights of the Rights Agent hereunder shall not be construed
as a duty.

(f) The Rights Agent shall not be required to give any note or surety in respect
of the execution of such powers or otherwise in respect of such powers.

(g) The Rights Agent shall not be liable for or by reason of, and shall be held
harmless by Parent with respect to, any of the statements of fact or recitals
contained in this Agreement or be required to verify the same, but all such
statements and recitals are and shall be deemed to have been made by Parent
only.

(h) The Rights Agent shall have no liability and shall be held harmless by
Parent in respect of the validity of this Agreement or the execution and
delivery hereof (except the due execution and delivery hereof by the Rights
Agent and the enforceability of this Agreement against the Rights Agent assuming
the due execution and delivery hereof by Parent); nor shall it be responsible
for any breach by Parent of any covenant or condition contained in this
Agreement.

(i) Parent agrees to indemnify the Rights Agent for, and to hold the Rights
Agent harmless from and against, any loss, liability, damage, judgment, fine,
penalty, settlement, claim, demand, suit, reasonable and documented
out-of-pocket cost or expense (including, without limitation, the reasonable
fees and expenses of legal counsel) (“Loss”) for any action taken, suffered or
omitted to be taken by the Rights Agent and arising out of or in connection with
the Rights Agent’s duties or the performance of its obligations under this
Agreement, including the reasonable

 

- 10 -



--------------------------------------------------------------------------------

costs and expenses of defending the Rights Agent against any claims, charges,
demands, actions or suits arising out of or in connection with such performance,
or enforcement of its rights hereunder, except to the extent such Loss shall
have been determined by a final judgment of a court of competent jurisdiction to
have resulted from the Rights Agent’s own gross negligence, bad faith or willful
misconduct. The provisions of this Section 3.02 and Parent’s indemnification
obligations under Section 2.04(i) shall survive the termination of this
Agreement and the resignation, replacement or removal of any Rights Agent, and
the Rights Agent named in the Preamble shall always be entitled to the rights,
protections and indemnities granted to the Rights Agent thereunder for any
actions it performed in its capacity as the Rights Agent in accordance herewith,
even though it is no longer the Rights Agent hereunder.

(j) In addition to the indemnification provided under Section 3.02(g), but
without duplication, Parent agrees (i) to pay the fees of the Rights Agent in
connection with the Rights Agent’s performance of its obligations hereunder, as
agreed upon in writing by the Rights Agent and Parent on or prior to the date of
this Agreement, and (ii) to reimburse the Rights Agent promptly upon demand for
all reasonable and documented out-of-pocket expenses, including all Taxes (other
than income, receipt, franchise or similar Taxes) and governmental or similar
charges, incurred by the Rights Agent in the performance of its obligations
under this Agreement.

(k) Notwithstanding anything in this Agreement to the contrary, the Rights Agent
shall in no event be liable for special, punitive, incidental, indirect or
consequential losses or damages of any kind whatsoever (including but not
limited to lost profits), unless such losses or damages have been determined by
a judgment of a court of competent jurisdiction to be a result of the Rights
Agent’s own bad faith or willful or intentional misconduct.

(l) No provision of this Agreement shall require the Rights Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of its rights if there shall
be reasonable grounds for believing that repayment of such funds or adequate
indemnification against such risk or liability is not reasonably assured to it.

(m) The Rights Agent shall not be deemed to have knowledge of any event of which
it was supposed to receive notice thereof hereunder, and the Rights Agent shall
be fully protected and shall incur no liability for failing to take action in
connection therewith, unless and until it has received such notice in writing.

(n) The Rights Agent and any shareholder, affiliate, director, officer or
employee of the Rights Agent may buy, sell or deal in any securities of Parent,
the Company or the Surviving Corporation or become peculiarly interested in any
transaction in which Parent, the Company or the Surviving Corporation may be
interested, or contract with or lend money to Parent, the Company or the
Surviving Corporation or otherwise act as fully and freely as though it were not
the Rights Agent under this Agreement. Nothing herein shall preclude the Rights
Agent from acting in any other capacity for Parent, the Company, the Surviving
Corporation or for any other Person.

 

- 11 -



--------------------------------------------------------------------------------

(o) The Rights Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorney or agents.

(p) Except instructions to the Rights Agent as contemplated by this Agreement,
(i) the Rights Agent shall neither be responsible for, nor chargeable with,
knowledge of, nor have any requirements to comply with, the terms and conditions
of any other agreement, instrument or document to which it is not a party,
including, without limitation, the Merger Agreement, nor shall the Rights Agent
be required to determine if any person or entity has complied with any such
agreements, instruments or documents, (ii) nor shall any additional obligations
of the Rights Agent be inferred from the terms of such agreements, instruments
or documents even though reference thereto may be made in this Agreement.

Section 3.03. Resignation and Removal; Appointment of Successor.

(a) The Rights Agent may resign at any time by giving written notice thereof to
Parent and the Holders specifying a date when such resignation shall take
effect, which notice shall be sent at least 60 days prior to the date so
specified.

(b) Parent shall have the right to remove the Rights Agent at any time by
specifying a date when such removal shall take effect. Notice of such removal
shall be given by Parent to the Rights Agent, which notice shall be sent at
least 60 days prior to the date so specified.

(c) If the Rights Agent shall resign, be removed or become incapable of acting,
Parent shall promptly appoint a qualified successor Rights Agent. The successor
Rights Agent so appointed shall, forthwith upon its acceptance of such
appointment in accordance with this Section 3.03(c) and Section 3.04, become the
Rights Agent for all purposes hereunder. Notwithstanding the foregoing, if
Parent shall fail to make such appointment within a period of 60 days after
giving notice of such removal or after it has been notified in writing of such
resignation or incapacity by the resigning or incapacitated Rights Agent, then
the incumbent Rights Agent may apply to any court of competent jurisdiction for
the appointment of a new Rights Agent.

(d) Parent shall give notice of each resignation or removal of the Rights Agent
and each appointment of a successor Rights Agent by mailing written notice of
such event by first-class mail, postage prepaid, to the Holders as their names
and addresses appear in the CVR Register. Each notice shall include the name and
address of the successor Rights Agent. If Parent fails to send such notice
within 10 Business Days after acceptance of appointment by a successor Rights
Agent, the successor Rights Agent shall cause the notice to be mailed at the
expense of Parent.

(e) Notwithstanding anything to the contrary in this Section 3.03, unless
consented to in writing by the Acting Holders, Parent shall not appoint as a
successor Rights Agent any Person that is not a transfer agent of national
reputation or the corporate trust department of a commercial bank.

 

- 12 -



--------------------------------------------------------------------------------

Section 3.04. Acceptance of Appointment by Successor.

Every successor Rights Agent appointed hereunder shall, at or prior to such
appointment, execute, acknowledge and deliver to Parent and to the retiring
Rights Agent an instrument accepting such appointment and a counterpart of this
Agreement, and thereupon such successor Rights Agent, without any further act,
deed or conveyance, shall become vested with all the rights, powers, trusts and
duties of the Rights Agent; provided that upon the request of Parent or the
successor Rights Agent, such resigning or removed Rights Agent shall execute and
deliver an instrument transferring to such successor Rights Agent all the
rights, powers and trusts of such resigning or removed Rights Agent.

ARTICLE 4

COVENANTS

Section 4.01. List of Holders.

Parent shall furnish or cause to be furnished to the Rights Agent, in a form
reasonably satisfactory to the Rights Agent, the names and addresses of the
Holders within 30 Business Days following the Closing Date. The CVRs shall, in
the case of the holders of Shares, be registered in the names and addresses of
the holder as set forth in the applicable letter of transmittal accompanying the
Shares surrendered by the holder thereof in connection with the Offer or the
Merger pursuant to the Merger Agreement and in a denomination equal to the
number of Shares so surrendered, and in the case of Company Options and Company
Restricted Stock, be registered in the name and address of the holder set forth
in the books and records of the Company at the Effective Time and in a
denomination computed in accordance with the terms of the Merger Agreement.

Section 4.02. Payment of Milestone Payments.

Parent shall duly and promptly deposit with the Rights Agent for payment to the
Holders the Milestone Payments, if any, in the manner provided for in
Section 2.04 and in accordance with the terms of this Agreement.

Section 4.03. Efforts.

(a) Parent and each other applicable Selling Entity shall use Commercially
Reasonable Efforts to: (i) commercialize and sell Dalbavancin during the Net
Revenue Milestone Period; (ii) achieve the EMA Milestone; and (iii) (A) complete
the Company’s existing Phase 3b clinical trial to evaluate the efficacy and
safety of a single dose of Dalbavancin infused in adult patients with ABSSSI
caused by susceptible Gram-positive bacteria (the “Single Dose Study”), as well
as all activities related to completing the Single Dose Study, filing the
related supplemental New Drug Application and receiving the required approvals
to achieve the Single Dose Milestone, and (B) file and seek approval for such
applications for FDA Approval as are necessary to achieve the Single Dose
Milestone, including filing a supplemental “new drug application” in respect of
the Single Dose Milestone.

(b) Parent shall impose the foregoing obligations set forth in this Section 4.03
on each Selling Entity as applicable to such entity and as required for Parent
to satisfy its obligations hereunder.

 

- 13 -



--------------------------------------------------------------------------------

Section 4.04. Net Revenue Audit Rights.

(a) Delivery of Net Revenue Statement. On or before February 1, 2017, Parent
shall cause to be delivered to the Rights Agent a Net Revenue Statement in
respect of the calendar year ended December 31, 2016. Upon the written request
of any Holder, the Rights Agent shall promptly, and in any event no later than
five Business Days after such request, deliver to such Holder at its address (as
set forth in the CVR Register) a copy of any Net Revenue Statement delivered by
Parent to the Rights Agent pursuant to this Section 4.04(a).

(b) Net Revenue Audit Rights. (i) From and after delivery of the Net Revenue
Statement in connection with a Milestone Non-Achievement Certificate delivered
in respect of the Net Revenue Milestone, upon reasonable advance written notice
from the Acting Holders, Parent shall permit the Independent Accountant, at
Parent’s expense, to have access at reasonable times during normal business
hours to the books and records of Parent and its Affiliates as may be reasonably
necessary to evaluate and verify the accuracy of the Net Revenue calculations
set forth in the Net Revenue Statement and the figures underlying such
calculations; provided that (x) the Acting Holders (and the Independent
Accountant) enter into customary confidentiality agreements reasonably
satisfactory to Parent with respect to the confidential information of Parent or
its Affiliates to be furnished pursuant to this Section 4.04 and (y) such access
does not unreasonably interfere with the conduct of the business of Parent or
any of its Affiliates. The Independent Accountant shall disclose to the Acting
Holders only whether the Net Revenue Milestone Payment was due and such
additional information directly related to its findings. The Independent
Accountant shall provide Parent with a copy of all disclosures made to the
Acting Holders. The fees and charges by the Independent Accountant shall be
borne by Parent or its Affiliates.

(c) If, in accordance with the procedures set forth in Section 4.04(b), the
Independent Accountant concludes that the Net Revenue Milestone Payment should
have been paid but was not paid when due, within sixty (60) days of the date the
Independent Accountant delivers to Parent the Independent Accountant’s written
report (the “Shortfall Report”), Parent shall promptly deliver to the Rights
Agent for payment to the Holders cash in an aggregate amount equal to the amount
of the Net Revenue Milestone Payment, plus interest at the “prime rate” as
published in the Wall Street Journal from time to time, from when the Net
Revenue Milestone Payment should have been paid (if Parent had given notice of
achievement of the Net Revenue Milestone pursuant to the terms of this
Agreement), as applicable, to the date of actual payment (such amount including
interest being the “CVR Shortfall”) (along with written instructions directing
the Rights Agent to distribute such CVR Shortfall to the Holders). The decision
of such Independent Accountant shall be final, conclusive and binding on Parent
and the Holders, shall be nonappealable and shall not be subject to further
review, absent manifest error. Until any such written notice directing the
Rights Agent to distribute the CVR Shortfall to the Holders is received by the
Rights Agent, the Rights Agent shall not be required to take any action in
respect of any CVR Shortfall.

Section 4.05. Further Assurances.

The Parent agrees that it will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered, all such further
and other acts, instruments and assurances as may reasonably be required by the
Rights Agent for the carrying out or performing by the Rights Agent of the
provisions of this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE 5

AMENDMENTS

Section 5.01. Amendments Without Consent of Holders or Rights Agent.

(a) Parent, when authorized by a Board Resolution, at any time or from time to
time, may unilaterally enter into one or more amendments hereto for any of the
following purposes, without the consent of any of the Holders or the Rights
Agent, so long as, in the cases of clauses (ii) through (iv), such amendments do
not, individually or in the aggregate, adversely affect the interests of the
Holders, or adversely affect the rights, duties, responsibilities or protections
of the Rights Agent:

(i) to evidence the appointment of another Person as a successor Rights Agent
and the assumption by any successor Rights Agent of the covenants and
obligations of the Rights Agent herein in accordance with the provisions hereof;

(ii) to add to the covenants of Parent such further covenants, restrictions,
conditions or provisions as the Board of Directors shall determine to be for the
protection of the Holders;

(iii) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Agreement;

(iv) as may be necessary or appropriate to ensure that CVRs are not subject to
registration under the Securities Act or the Exchange Act; or

(v) any other amendment hereto which would provide any additional rights or
benefits to the Holders or that does not adversely affect the legal rights under
this Agreement of any such Holder.

Notwithstanding anything to the contrary contained herein, the Rights Agent may,
but shall not be obligated to, enter into any amendment that adversely affects,
in any material respect, its own rights, duties, responsibilities or
protections.

(b) Promptly after the execution by Parent of any amendment pursuant to the
provisions of this Section 5.01, Parent shall mail (or cause the Rights Agent to
mail) a notice thereof by first class mail to the Holders at their addresses as
set forth on the CVR Register, setting forth in general terms the substance of
such amendment.

 

- 15 -



--------------------------------------------------------------------------------

Section 5.02. Amendments with Consent of Holders.

(a) In addition to any amendments to this Agreement that may be made by Parent
without the consent of any Holder or the Rights Agent pursuant to Section 5.01,
with the consent of the Holders of not less than a majority of the outstanding
CVRs, whether evidenced in writing or taken at a meeting of the Holders, Parent
(if authorized by a Board Resolution) and the Rights Agent may enter into one or
more amendments hereto for the purpose of adding, eliminating or changing any
provisions of this Agreement, even if such addition, elimination or change is
adverse to the interests of the Holders to Holders.

(b) Promptly after the execution by Parent and the Rights Agent of any amendment
pursuant to the provisions of this Section 5.02 (but prior to the effectiveness
of such amendment), Parent shall mail (or cause the Rights Agent to mail) a
notice thereof by first class mail to the Holders at their addresses as set
forth on the CVR Register, setting forth in general terms the substance of such
amendment. Any amendment to this Agreement made pursuant to this Section 5.02
shall become effective fifteen (15) Business Days following the mailing of such
notice.

Section 5.03. Execution of Amendments.

In executing any amendment permitted by this Article 5, the Rights Agent shall
be entitled to receive, and shall be fully protected in relying upon, an opinion
of counsel selected by Parent stating that the execution of such amendment is
authorized or permitted by this Agreement. The Rights Agent may, but is not
obligated to, enter into any such amendment that affects the Rights Agent’s own
rights, powers, trusts, privileges, covenants or duties under this Agreement or
otherwise.

Section 5.04. Effect of Amendments.

Upon the execution of any amendment under this Article 5, this Agreement shall
be modified in accordance therewith, such amendment shall form a part of this
Agreement for all purposes and every Holder shall be bound thereby.

ARTICLE 6

MISCELLANEOUS

Section 6.01. Notices to Rights Agent and Parent.

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given and received (a) upon receipt, if delivered
personally, (b) two (2) Business Days after deposit in the mail, if sent by
registered or certified mail, (c) on the next Business Day after deposit with an
overnight courier, if sent by overnight courier, (d) upon transmission and
confirmation of receipt, if sent by facsimile or email transmission prior to
6:00 p.m., local time, in the place of receipt, or (e) on the next Business Day
following transmission and confirmation of receipt, if sent by facsimile or
email transmission after 6:00 p.m., local time, in the place of receipt;
provided that the notice or other communication is sent to the address,
facsimile number or email address set forth beneath the name of such party below
(or to such other address, facsimile number or email address as such party shall
have specified in a written notice to the other parties),

 

- 16 -



--------------------------------------------------------------------------------

if to the Rights Agent, to:

Computershare Trust Company, N.A.

480 Washington Boulevard

Jersey City, NJ, 07310

Attn: Relationship Manager

With a copy to:

Computershare Trust Company, N.A.

480 Washington Boulevard

Jersey City, NJ, 07310

Attn: Legal Department

if to Parent, to:

Actavis W.C. Holding Inc.

Morris Corporate Center III

400 Interpace Parkway

Parsippany, NJ 07054

Attention: Chief Legal Officer

Facsimile: (862) 261-7922

with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10003

Attention: Andrew L. Bab

Facsimile: (212) 521-7323

Email: albab@debevoise.com

or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

Section 6.02. Notice to Holders.

All notices, requests and communications required to be given to the Holders
shall be given (unless otherwise herein expressly provided) in writing and
mailed, first-class postage prepaid, to each Holder affected by such event, at
his, her or its address set forth in the CVR Register, not later than the latest
date, and not earlier than the earliest date, prescribed for the giving of such
notice. In any case where notice to the Holders is given by mail, neither the
failure to mail such notice, nor any defect in any notice so mailed, to any
particular Holder shall affect the sufficiency of such notice with respect to
other Holders.

 

- 17 -



--------------------------------------------------------------------------------

Section 6.03. Entire Agreement.

This Agreement and the Merger Agreement constitute the entire agreement between
the parties with respect to the subject matter of this Agreement and supersede
all prior agreements and understandings, both written and oral, among or between
any of the parties with respect to the subject matter of this Agreement.
Notwithstanding the foregoing, as between the Rights Agent, on the one hand, and
any Holder or Parent or any other person or entity, on the other hand, this
Agreement alone constitutes the entire understanding and agreement of such
parties with respect to the subject matter of this Agreement.

Section 6.04. Successors and Assigns.

Parent may assign, in its sole discretion and without the consent of any other
party, any or all of its rights, interests and obligations hereunder to one or
more its Affiliates (that are wholly owned direct or indirect Subsidiaries of
Parent) (each, an “Assignee”) and any such Assignee may thereafter assign, in
its sole discretion and without the consent of any other party, any or all of
its rights, interests and obligations set forth hereunder to one or more
additional Assignees; provided, however, that in connection with any assignment
to an Assignee, Parent shall agree to remain liable for the performance by
Parent of its obligations hereunder. This Agreement shall be binding upon, and
shall be enforceable by and inure solely to the benefit of, the parties hereto
and their respective successors and assigns. The Rights Agent may not assign
this Agreement without Parent’s consent; provided, that any entity into which
the Rights Agent may be merged or consolidated, or any entity resulting from any
merger or consolidation to which the Rights Agent shall be a party, or any
entity to which the Rights Agent shall sell or otherwise transfer all or
substantially all of its assets and business, shall be the successor Rights
Agent under this Agreement without the execution or filing of any paper or any
further act on the part of any of the parties hereto. Except as otherwise
permitted herein, Parent may not assign this Agreement without the prior written
consent of the Holders of not less than a majority of the outstanding CVRs. Any
attempted assignment of this Agreement or any of such rights in violation of
this Section 6.04 shall be void ab initio and of no effect.

Section 6.05. Benefits of Agreement.

Nothing in this Agreement, express or implied, shall give to any Person (other
than the parties hereto, the Holders and their permitted successors and assigns
hereunder) any benefit or any legal or equitable right, remedy or claim under
this Agreement or under any covenant or provision herein contained, all such
covenants and provisions being for the sole benefit of the parties hereto, the
Holders and their permitted successors and assigns. The Holders shall have no
rights hereunder except as are expressly set forth herein.

Section 6.06. Governing Law.

This Agreement, and any dispute arising out of, relating to or in connection
with this Agreement shall be governed by and construed in accordance with the
Laws of the State of Delaware, without giving effect to any choice or conflict
of Law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.

 

- 18 -



--------------------------------------------------------------------------------

Section 6.07. Jurisdiction.

Each of the parties hereto (a) consents to submit itself to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware or, solely if
such court lacks subject matter jurisdiction, the United States District Court
sitting in New Castle County in the State of Delaware, with respect to any
dispute arising out of, relating to or in connection with this Agreement or the
transactions contemplated hereby, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (c) agrees that it will not bring any action arising out of,
relating to or in connection with this Agreement or the transactions
contemplated hereby, in any court other than any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any Legal Proceeding arising out of this Agreement or the transactions
contemplated hereby in the chancery courts of the State of Delaware or in any
Federal court located in the State of Delaware, and hereby further irrevocably
and unconditionally waive and agree not to plead or claim in any such court that
any such Legal Proceeding brought in any such court has been brought in an
inconvenient forum. Each of the parties hereto hereby agrees that service of any
process, summons, notice or document by U.S. registered mail to the respective
addresses set forth in Section 6.01 shall be effective service of process for
any proceeding arising out of, relating to or in connection with this Agreement
or the transactions contemplated hereby.

Section 6.08. WAIVER OF JURY TRIAL.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF,
RELATING TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATION
OF THIS WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH
PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 6.09. Severability.

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of this Agreement is
not affected in any manner materially adverse to any party; provided, that if
any such excluded provision, or the application thereof, shall adversely affect
the rights, immunities, liabilities, duties, responsibilities or obligations of
the Rights agent, the Rights Agent shall be entitled to resign upon ten
(10) days prior written notice. Upon such determination that any

 

- 19 -



--------------------------------------------------------------------------------

term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that this Agreement be effected as originally
contemplated to the fullest extent possible.

Section 6.10. Counterparts; Effectiveness.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which, taken together, shall constitute one and the
same agreement. This Agreement or any counterpart may be executed and delivered
by facsimile copies or delivered by electronic communications by portable
document format (.pdf), each of which shall be deemed an original. This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other party hereto. Until and unless each party
has received a counterpart hereof signed by the other party hereto, this
Agreement shall have no effect and no party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).

Section 6.11. Termination.

This Agreement shall be terminated and of no force or effect, and the parties
hereto shall have no liability hereunder (other than to the extent of any
obligations which expressly survive or provide for performance following
termination), upon the earlier to occur of (a) the payment of all Milestone
Payments, (b) the delivery and final approval, including the expiration of any
notice periods and the final resolution of any disputes, in each case in
accordance with this Agreement, relating to all Milestone Payments not
previously paid pursuant to this Agreement and (c) December 31, 2018 (such date,
as applicable, the “Termination Date”).

Section 6.12. Force Majeure.

Notwithstanding anything to the contrary contained herein, the Rights Agent
shall not be liable for any delays or failures in performance resulting from
acts beyond its reasonable control including, without limitation, acts of God,
terrorist acts, shortage of supply, breakdowns or malfunctions, interruptions or
malfunctions of computer facilities, or loss of data due to power failures or
mechanical difficulties with information storage or retrieval systems, labor
difficulties, war or civil unrest.

Section 6.13. Legal Holidays.

In the event that the day on which any Milestone Payment is due shall not be a
Business Day, then, notwithstanding any provision of this Agreement to the
contrary, any payment required to be made in respect of the CVRs on or prior to
such date need not be made on or prior to such date, but may be made on the next
succeeding Business Day with the same force and effect as if made on the last
day on which such Milestone Payment is due.

 

- 20 -



--------------------------------------------------------------------------------

Section 6.14. Construction.

(a) The words “hereof,” “herein,” “hereby,” “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and article,
section and paragraph references are to the articles, sections and paragraphs of
this Agreement unless otherwise specified. Whenever the words “include,”
“includes” or “including” are used in this Agreement they shall be deemed to be
followed by the words “without limitation.” The words describing the singular
number shall include the plural and vice versa, words denoting either gender
shall include both genders and words denoting natural persons shall include all
Persons and vice versa. The phrases “the date of this Agreement,” “the date
hereof,” “of even date herewith” and terms of similar import, shall be deemed to
refer to the date set forth in the preamble to this Agreement. Any reference in
this Agreement to a date or time shall be deemed to be such date or time in New
York City, unless otherwise specified. The parties and the Company have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and the
Company and no presumption or burden of proof shall arise favoring or
disfavoring any Person by virtue of the authorship of any provision of this
Agreement.

(b) The descriptive headings herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above
written.

 

ACTAVIS W.C. HOLDING INC. By:   /s/ Sigurd C. Kirk   Name: Sigurd C. Kirk  
Title: Senior Vice President, Corporate Business Development & Integration
COMPUTERSHARE TRUST COMPANY, N.A. By:   /s/ Dennis V. Moccia   Name: Dennis V.
Moccia   Title: Manager, Contract Administration COMPUTERSHARE INC. By:   /s/
Dennis V. Moccia   Name: Dennis V. Moccia   Title: Manager, Contract
Administration

[Signature Page to Contingent Value Rights Agreement]